Citation Nr: 1225558	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression, bipolar disorder and schizoaffective disorder.

3.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.  He served in the Virginia Army National Guard from June 1984 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied his claim for pension benefits.  The Roanoke RO also issued an October 2008 decision denying the Veteran's claim for service connection for bilateral hearing loss disability, acute back strain and schizoaffective disorder.

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.

In light of this holding and the fact that the Veteran also has been diagnosed with several psychiatric disabilities, including depression, bipolar disorder and schizoaffective disorder, the issue has been recharacterized above as entitlement to service connection for an acquired psychiatric disability, to include depression, bipolar disorder and schizoaffective disorder. 

Issue not on appeal

The Veteran filed a claim for service connection for a back injury in January 2008.  His claim was denied in an October 2008 RO decision.  In February 2009, the Veteran filed a notice of disagreement with this decision, and the RO subsequently issued a Statement of the Case.  Prior to his appeal being certified to the Board, the RO granted service connection for osteoarthritis of the lumbar spine in a May 2012 RO decision.  As this is a complete grant of benefits with respect to his lumbar spine disability, this issue is no longer before the Board.
 
The issues of service connection for bilateral hearing loss disability and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's period of active duty extended from February 1977 to February 1980.  

2.  The Veteran also served in the Virginia Army National Guard from June 1984 to June 1985.


CONCLUSION OF LAW

The criteria for basic eligibility for VA pension benefits have not been met.    38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. § 3.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines the procedural assistance that VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

In Manning v. Principi, 16 Vet. App. 534   (2002), citing Livesay, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that such is the case as to the issue here on appeal.  Therefore, based on the Court's decision in Manning, the Board concludes that the Veteran's claim for nonservice pension benefits is not subject to the provisions of the VCAA as the Veteran did not serve during a period of war. 


Relevant law and regulations

The Veteran contends that he is entitled to nonservice-connected pension benefits.

Applicable VA laws and regulations stipulate that in order for a Veteran to be entitled to pension benefits, the Veteran shall have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war. 38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2011); 38 C.F.R. § 3.3(a)(3) (2011). 

The term "period of war" includes the Vietnam era, which ended on May 7, 1975, inclusive, and the Persian Gulf War, which began on August 2, 1990.  38 U.S.C.A. §§ 101(29), 101(33), 1501(4) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.2(f), (i) (2011).  The specific dates encompassing the "periods of war" are set by statute (38 U.S.C.A. § 101(11)).

Analysis

The Veteran served on active duty from February 1977 to February 1980.  Thereafter, he served in the Virginia Army National Guard from June 1984 to June 1985.

The Veteran's claim for VA pension benefits was denied on the basis that he did not have the requisite wartime service.  Indeed, the Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty in the United States Army from February 1977 to February 1980.  Although not disparaging the Veteran's dutiful service, his service years do not encompass any dates determined to be part of a period of war.  That is, his period of active service began after the termination of the Vietnam era (i.e. after May 7, 1995) and ended prior to the commencement of the Persian Gulf War (i.e. before August 2, 1990).  Accordingly, as the Veteran did not have any wartime service, basic eligibility for nonservice-connected pension benefits is not established.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

Entitlement to a nonservice-connected pension is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further evidentiary development. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110; 38 C.F.R. §§ 3.6, 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Hearing loss disability

The Veteran has reported that during his military service he was assigned to a field artillery unit and exposed to loud noise from artillery fire.  The Veteran's DD Form 214 indicates that the Veteran's primary specialty was a cannon crewman, which is consistent with his report of exposure to artillery fire.  

A VA audiology hearing evaluation dated in December 2006 notes that the Veteran had moderate sensorineural loss for 4 to 8 Hertz.  The exact findings of the audiological examination were not included in the file.  Therefore, it is uncertain whether a left ear hearing loss is considered a disability under 38 C.F.R. 
§ 3.385.  

The Board notes that the Veteran is competent to report when he first experienced hearing loss and whether or not his hearing loss has continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be generally credible as to in-service noise exposure.

Considering the above, the Board finds that the Veteran should be scheduled for an audiological examination to determine whether it is at least as likely as not that any current bilateral hearing loss disability is related to noise exposure in service.  

Acquired psychiatric disability

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4)(i), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.  See also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

The Veteran claims that his psychiatric disability is related to his military service.  Current treatment records show a diagnosis for recurrent depression.  Past VA records show treatment for schizoaffective disorder and bipolar disorder.  The Board finds that the low threshold requiring an examination has be met with regard to his psychiatric disability.  Therefore, the Board finds that an examination is warranted to identify the current disability and to determine the likelihood of whether any psychiatric disability now present is related to service.  

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The Veteran should be afforded a VA audiological examination.  The claims folders must be made available to and reviewed by the examiner. 

Based upon the examination results and the review of the claims folders, the examiner should determine first if the Veteran's hearing loss is considered a hearing impairment under 38 C.F.R. § 3.385.  If it is, the examiner should provide an opinion concerning whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss disability is due to noise exposure in service consistent with his primary specialty as a cannon crewmen.  

The rationale for all opinions expressed must also be provided. 

2.  The Veteran should be afforded an examination by a psychiatrist or psychologist. 

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of this claim (beginning January 2007) as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder either originated during active service or is otherwise etiologically related to active service.  

Additionally, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of this claim (beginning January 2007) as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder is either (1) due to or (2) aggravated by a service connected disability.  

The rationale for each opinion expressed must also be provided. 

3.  The RO should ensure that notice of the dates of these examinations are sent to the Veteran at his current address of record, far enough in advance to allow the Veteran an opportunity to respond to the notice if he so chooses.  This notification must include notice of the potential ramifications of a failure to report for VA examination under 38 C.F.R. § 3.655. 

4.  The RO or the AMC also should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


